Order entered April 20, 2015




                                             In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                       No. 05-15-00346-CV

                     ESTATE OF JERRY WAYNE PARKS, DECEASED

                              On Appeal from the Probate Court No. 3
                                       Dallas County, Texas
                                Trial Court Cause No. PR-13-236-3

                                            ORDER
        We GRANT appellant’s April 16, 2015 notice of request for supplementation of the

reporter’s record as follows: We ORDER Mona Lisa Richard, Official Court Reporter for the

Probate Court No. 3 of Dallas County, to file, by MAY 8, 2015, the reporter’s record from the

October 3, 2014 hearing. Appellant’s brief will be due THIRTY DAYS after the requested

reporter’s record is filed.

        We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Mona Lisa Richard and all counsel of record.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE